Maxwell, J.
The only question presented by the bill of exceptions is whether the verdict rendered in the case is a public or privy verdict.
Sec. 290, of the code of civil procedure, provides that “when the jury have agreed upon their verdict, they must be conducted into court, their names called by the clerk, and the verdict rendered by the foreman. When the verdict is announced, either party may require the jury to be polled, which is done by the clerk asking each juror if it is his verdict. If any one answer in the negative, the j ury must again be sent out for further deliberation.” Sec. 291, provides that “the verdict shall be written, signed by the foreman, and read by the clerk to the jury, and the inquiry made whether it is their verdict. If any juror disagree, they must be sent out again, but if no disagreement be expressed, and neither party require the jury to be polled, the verdict is complete and the jury discharged from the case.”
Blackstone says “a verdict vere dictum is either privy or public. A privy verdict is where the judge hath left or adjourned the court, and the jury being agreed, in order to be delivered from their confinement, obtain leave to give their verdict privily to the judge out of court, which privy verdict is of no force unless afterwards affirmed by a public verdict, given openly in court, where*90in the jury may, if tbey please, vary from the privy verdict; so that a privy verdict is indeed a mere nullity. 3 Blackstone, 377. And it is held that a sealed verdict partakes of all the characteristics of a privy verdict, and is no verdict of itself, but must be affirmed by tbe jury in open court.
The verdict in this case is clearly a privy verdict, and of no force and validity unless affirmed by the jury in open court. The judgment of the district court is therefore reversed and a new trial granted. ' '
Reversed and remanded.
Mr. Justice Gantt, concurred. Mr. Chief Justice Lake, having tried the cause in the court below, did not sit.